01-15-00605-CR

                                           CAUSE NO. 73277

THE STATE OF TEXAS                                      300th District Court
                                                                                   FILED IN
vs                                                      of                   1st COURT OF APPEALS
DEXTER KEITH ROYSTON                                    Brazoria County, Texas HOUSTON, TEXAS
                                                                           7/10/2015 9:36:43 AM
                                 NOTICE OF ASSIGNMENT ON APPEAL            CHRISTOPHER A. PRINE
                                                                                   Clerk
         ON THE 17th day of June, 2015, the defendant in the above styled and numbered cause
excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 6/10/15

Date of Sentencing: 6/10/15

Name of Trial Court Judge:          K. Randall Hufstetler

Name of Court Reporter:            Renee Rape

Name and Address of Defense Attorney on Appeal:
                           Perry Stevens, (Appointed)
                           603 E. Mulberry
                           Angleton, Texas 77515

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? No

Appeal Bond: No               Date N/A

Offense and Punishment: AGGRAVATED ASSAULT – HABITUAL: FORTY (40) YEARS –
TDCJ-ID

                                                  RHONDA BARCHAK, District Clerk

                                                  By /S/ Kathleen McDougald, Deputy



Appeal Notice of Assignment
                                                   12410




        70',       BC020'<"CA                 CO. O; .. ·h.... c.T
                   I\\~.          ).....0""",,' -\- ..s~
                   A/'I'?l",e~otJ 11'")(            77c-IS




I fl •         ND+\cl.              o-P Fi! \\1119 A ppec...-\ '.
I r-e.
               C~e         '\$-    73;:)./1 / />(39"-0. Vo.- +ed .4.s..s"""'"'-I-\-
r   I
I:             GY"~-\-n--e              I    ON        /1> of'    3'u",e   :lOIS    iN
    I          ~          ::,r::f0 0           IS -h   \ d·   CCU"Y '\    c.f' &-0.:20'<"; 0 ~~,
               I       .......:>Q...S       se.N~.....,ce        4-c:. LjO yrs. of T.\:). c. 3.
I              ~             "S:... s+o.;\. . e ~-\- 1: '-'-';,:::.\-.. \-~ ~ppeo..\




I
\I
                 ,.,,1
     \~
     f-
     ;::
                 'z."
                 c:~.
     0           iii


     ~'i!
                 '"
                  ~
                 ,~"
            u..i"-'I
            l_).;-.
            u~
            u ,~
     ~1;    ,-"
            " 11'1- _
                         j       -




     .,
     t"
     ct
     .
        ur->i ?
            ..L.w' .',
              L
            L

     '" :c
     .
     ~


            u.
                         ,,,
                             -




            u

1
            ,:
            <
                         ,,          Ul
                                     i\j
                                     <)
                                     r'"
                                     \11
            ,c.''.                   '::1"
                                     111
                                     -,..1
1j                                   1.0
                                     r~·

I                                    r···